



Exhibit 10.49


pbicplanamendedimage1.jpg [pbicplanamendedimage1.jpg]


AMENDED AND RESTATED KB HOME
PERFORMANCE-BASED INCENTIVE PLAN FOR SENIOR MANAGEMENT
(as amended on April 13, 2017)




SECTION 1. Purpose. The purposes of the KB Home Performance-Based Incentive Plan
for Senior Management (the “Plan”) are to promote the interests of KB Home and
its stockholders by (i) attracting and retaining exceptional executive personnel
and other key employees of the Company and its Affiliates, as defined below;
(ii) motivating such employees by means of performance-related incentives to
achieve long-range performance goals; (iii) enabling such employees to
participate in the long-term growth and financial success of the Company; and
(iv) qualifying compensation paid under the Plan for deductibility under Section
162(m) of the Internal Revenue Code of 1986, as amended. The Plan is an
amendment and restatement of the Kaufman and Broad Home Corporation
Performance-Based Incentive Plan for Senior Management which shall be effective
as of October 2, 2008 (the “Amendment Date”).


SECTION 2. Definitions. As used in the Plan, the following terms shall have the
meanings set forth below:


“Affiliate” shall mean (i) any entity that, directly or indirectly, is
controlled by the Company and (ii) any entity in which the Company has a
significant equity interest, in either case as determined by the Committee.


“Amendment Date” shall have the meaning set forth in Section 1 hereof.


“Award” shall mean any Performance-Based Bonus opportunity granted under the
Plan, as well as any Option, Stock Appreciation Right, award of Restricted
Stock, or Other Stock-Based Award granted under the Plan or granted in payment
or settlement of a Performance-Based Bonus.


“Award Agreement” shall mean any written agreement, contract, or other
instrument or document (which may include, if so designated by the Committee, an
Employment Agreement, as defined herein) evidencing any Award, which may, but
need not, be executed or acknowledged by a Participant.


“Board” shall mean the Board of Directors of the Company.


“Change of Ownership” shall be deemed to have occurred if either (1) individuals
who, as of the Effective Date of this Plan, constitute the Board of the Company
(as of the Effective Date, the “Incumbent Board”) cease for any reason to
constitute at least a majority of the directors constituting the Board, provided
that any person becoming a director subsequent to the


1



--------------------------------------------------------------------------------





Effective Date of this Plan whose election, or nomination for election by the
Company’s stockholders, was approved by a vote of at least three-quarters (3/4)
of the then directors who are members of the Incumbent Board (other than an
election or nomination of an individual whose initial assumption of office is
(A) in connection with the acquisition by a third person, including a “group” as
such term is used in Section 13(d)(3) of the Exchange Act, of beneficial
ownership, directly or indirectly, of 20% or more of the combined voting
securities ordinarily having the right to vote for the election of directors of
the Company (unless such acquisition of beneficial ownership was approved by a
majority of the Board who are members of the Incumbent Board), or (B) in
connection with an actual or threatened election contest relating to the
election of the directors of the Company, as such terms are used in Rule 14a-11
of Regulation 14A promulgated under the Exchange Act) shall be, for purposes of
this Plan, considered as though such person were a member of the Incumbent
Board, or (2) the Board (a majority of which shall consist of directors who are
members of the Incumbent Board) has determined that a Change of Ownership, for
purposes of this Plan, shall have occurred. If any of the events enumerated in
clauses (1) or (2) occur, the Board shall determine the effective date of the
Change of Ownership resulting therefrom, for purposes of the Plan.


“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time. All references to the Code or any section thereof shall include the
Treasury Regulations and other Department of Treasury guidance issued
thereunder.


“Committee” shall mean a committee of the Board designated by the Board to
administer the Plan and composed of not less than the minimum number of persons
from time to time required by Rule 16b-3, each of whom (i) to the extent
necessary to comply with Rule 16b-3 only, is a “disinterested Person” within the
meaning of Rule 16b-3 and (ii) to the extent necessary to comply with Section
162(m) only, is an “outside director” within the meaning of Section 162(m).
Until otherwise determined by the Board, the Compensation Committee designated
by the Board shall be the Committee under the Plan.


“Company” shall mean KB Home, together with any successor thereto.


“Effective Date” shall have the meaning set forth in Section 14(a) hereof.


“Employment Agreement” shall mean (i) with respect to Awards relating to
performance in fiscal year 1995, an agreement between the Company and a
Participant, the effectiveness or continuing effectiveness of which is
contingent upon approval, or approval of the Plan, by the Company’s
stockholders, which approval shall satisfy all applicable requirements of
Section 162(m) and (ii) with respect to Awards relating to performance in any
fiscal year of the Company after fiscal year 1995, an agreement between the
Company and a Participant entered into prior to the end of the first fiscal
quarter of such fiscal year.


“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.


“Fair Market Value” shall mean the fair market value of the property or other
item being valued, as determined by the Committee in its sole discretion.




2



--------------------------------------------------------------------------------




“Incentive Stock Option” shall mean a right to purchase Shares from the Company
that is granted under Section 7 of the Plan and that is intended to meet the
requirements of Section 422 of the Code or any successor provision thereto.


“Non-Qualified Stock Option” shall mean a right to purchase Shares from the
Company that is granted under Section 7 of the Plan and that is not intended to
be an Incentive Stock Option.


“Officer” shall mean, at any time, an individual who is an officer of the
Company or any of its subsidiaries.


“Option” shall mean an Incentive Stock Option or a Non-Qualified Stock Option.


“Other Stock-Based Award” shall mean any right granted under Section 11 of the
Plan.


“Participant” shall mean any Officer selected by the Committee to receive an
Award under the Plan.


“Performance-Based Bonus” shall mean a bonus opportunity awarded in accordance
with Section 6 of the Plan.


“Person” shall mean any individual, corporation, partnership, association,
joint-stock company, trust, unincorporated organization, government or political
subdivision thereof or other entity.


“Plan” shall mean this KB Home Performance-Based Incentive Plan for Senior
Management.


“Restricted Stock” shall mean any Share granted under Section 9 of the Plan.


“Rule 16b-3” shall mean Rule 16b-3 as promulgated and interpreted by the SEC
under the Exchange Act, or any successor rule or regulation thereto as in effect
from time to time.


“Section 162(m)” shall mean Section 162(m) of the Code and, for the avoidance of
doubt only, the Treasury Regulations and other Department of Treasury guidance
issued thereunder.


“Section 409A” shall mean Section 409A of the Code and, for the avoidance of
doubt only, the Treasury Regulations and other Department of Treasury guidance
issued thereunder.


“SEC” shall mean the Securities and Exchange Commission or any successor thereto
and shall include the Staff thereof.


“Shares” shall mean shares of the Common Stock, $1 par value, of the Company, or
such other securities of the Company as may be designated by the Committee from
time to time.


“Stock Appreciation Right” shall mean any right granted under Section 8 of the
Plan.


3



--------------------------------------------------------------------------------




“Substitute Awards” shall mean Awards granted in assumption of, or in
substitution for, outstanding awards previously granted by a company acquired by
the Company or with which the Company combines.


SECTION 3. Administration.


(a) Authority of Committee. The Plan shall be administered by the Committee.
Subject to the terms of the Plan and applicable law, and in addition to other
express powers and authorizations conferred on the Committee by the Plan, the
Committee shall have full power and authority to: (i) designate Participants;
(ii) determine the type or types of Awards to be granted to an eligible Officer;
(iii) determine the number of Shares to be covered by, or with respect to which
payments, rights, or other matters are to be calculated in connection with,
Awards; (iv) determine the terms and conditions of any Award; (v) determine
whether, to what extent, and under what circumstances Awards may be settled or
exercised in cash, Shares, other securities, or other property, or canceled,
forfeited, or suspended and the method or methods by which Awards may be
settled, exercised, canceled, forfeited, or suspended, provided that Options may
be settled only in cash and Shares; (vi) determine whether, to what extent, and
under what circumstances cash, Shares, other securities, other Awards, other
property, and other amounts payable with respect to an Award shall be deferred
either automatically or at the election of the holder thereof or of the
Committee, provided that such determinations shall not cause a violation of the
requirements of Section 409A; (vii) interpret and administer the Plan and any
instrument or agreement relating to, or Award made under, the Plan; (viii)
recommend to the Board any amendment, alteration, suspension, discontinuance or
termination of the Plan, and subject to the shareholder approval requirement set
forth in Section 12(a), to take any such action not required by applicable law
to be taken by the Board, (ix) establish, amend, suspend, or waive such rules
and regulations and appoint such agents as it shall deem appropriate for the
proper administration of the Plan; and (x) make any other determination and take
any other action that the Committee deems necessary or desirable for the
administration of the Plan.


(b) Committee Discretion Binding. Unless otherwise expressly provided in the
Plan, all designations, determinations, interpretations, and other decisions
under or with respect to the Plan or any Award shall be within the sole
discretion of the Committee, may be made at any time and shall be final,
conclusive, and binding upon all Persons, including the Company, any Affiliate,
any Participant, any holder or beneficiary of any Award, any stockholder and any
Officer.


SECTION 4. Award Limits.


(a) Plan Shares. Subject to adjustment as provided in Section 4(c), the number
of Shares with respect to which Awards may be granted under the Plan shall be
1,000,000. If, after the Effective Date of the Plan, any Shares covered by an
Award denominated in Shares granted under the Plan, or to which such an Award
relates, are forfeited, or if such an Award is settled for cash or otherwise
terminates or is canceled without the delivery of Shares, then the Shares
covered by such Award, or to which such Award relates, or the number of Shares
otherwise counted against the aggregate number of Shares with respect to which
Awards may be granted,


4



--------------------------------------------------------------------------------




to the extent of any such settlement, forfeiture, termination or cancellation,
shall again become Shares with respect to which Awards may be granted. In the
event that any Option or other Award granted hereunder is exercised through the
delivery of Shares or in the event that withholding tax liabilities arising from
such Award are satisfied by the withholding of Shares by the Company, the number
of Shares available for Awards under the Plan shall be increased by the number
of Shares so surrendered or withheld.


(b) Individual Stock-Based Awards. Subject to adjustment as provided in Section
4(c), no Participant may receive stock-based Awards under the Plan in any
calendar year that relate to more than 100,000 Shares; provided, however, that
such number may be increased with respect to any Participant by any Shares
available for grant to such Participant in accordance with this Paragraph 4(b)
in any prior years that were not granted in such prior years. No provision of
this Paragraph 4(b) shall be construed as limiting the amount of any cash-based
Award which may be granted to any Participant.


(c) Adjustments. In the event of any dividend or other distribution (whether in
the form of cash, Shares, other securities, or other property, and other than
normal cash dividends), recapitalization, stock split, reverse stock split,
reorganization, merger, consolidation, split-up, spin-off, combination,
repurchase, or exchange of Shares or other securities of the Company, issuance
of warrants or other rights to purchase Shares or other securities of the
Company, or other similar corporate transaction or event affecting the Shares or
the price of the Shares, the Committee shall make appropriate proportionate
adjustments to reflect such change with respect to any or all of (i) the number
of Shares or other securities of the Company (or number and kind of other
securities or property) with respect to which Awards may be granted, (ii) the
number of Shares or other securities of the Company (or number and kind of other
securities or property) subject to outstanding Awards, and (iii) the grant or
exercise price with respect to any Award, or, if deemed appropriate, make
provision for a cash payment to the holder of an outstanding Award; provided, in
each case, that (A) with respect to Awards of Incentive Stock Options no such
adjustment shall be authorized to the extent that such authority would cause the
Plan to fail to qualify under Section 422(b)(1) of the Code, as from time to
time amended, (B) with respect to any Award no such adjustment shall be
authorized to the extent that such authority would be inconsistent with the
Plan’s meeting the requirements of Section 162(m) of the Code, as from time to
time amended, and (C) with respect to any Award under the Plan no such
adjustment shall be authorized to the extent that such authorization or
adjustment would cause a violation of the requirements of Section 409A.


(d) Substitute Awards. Any Shares underlying Substitute Awards shall not, except
in the case of Shares with respect to which Substitute Awards are granted to
individuals who are officers or directors of the Company for purposes of Section
16 of the Exchange Act or any successor section thereto, be counted against the
Shares available for Awards under the Plan; provided that any assumption or
substitution under this Section 4(d) must comply with the requirements of
Section 409A.


(e) Sources of Shares Deliverable Under Awards. Any Shares delivered pursuant to
an Award may consist, in whole or in part, of authorized and unissued Shares or
of Shares acquired by the Company on the open market or otherwise.


5



--------------------------------------------------------------------------------




(f) Cash Award Limits. (i) Any Participant who is the Chief Executive Officer at
the time of payment of an Award (other than a stock-based Award) shall be
eligible to be paid in any calendar year an amount not in excess of $5,000,000
in respect of any such cash Award under the Plan, and (ii) no Participant other
than a Participant described in clause (i) of this Paragraph 4(f) shall be
eligible to be paid in any calendar year more than $2,000,000 in respect of any
such cash Award. No provision of this Paragraph 4(f) shall be construed as
limiting the number of stock-based Awards that a Participant may receive.


SECTION 5. Eligibility. Any Officer, including any Officer who is a director of
the Company or any Affiliate, who is not a member of the Committee, shall be
eligible to be designated a Participant.


SECTION 6. Performance-Based Bonuses.


(a) At such times and in such manner as may be prescribed by Section 162(m), the
Committee may select Participants and award to such Participants the opportunity
to earn a Performance-Based Bonus, which will be contingent upon the Company’s
attainment of performance goals selected by the Committee.


(b) Performance goals which may be employed by the Committee for purposes of a
Performance-Based Bonus awarded under Paragraph (a) will include pre-tax income,
after-tax income, cash flow, return on equity, return on capital, earnings per
share, unit volume, net sales or service quality, as determined in accordance
with GAAP, if applicable, which goals may relate to the Company as a whole or,
if applicable, to the performance of one or more specific divisions or
Affiliates.


(c) Notwithstanding Paragraphs (a) and (b), the formula for determining a
Performance-Based Bonus to any Participant may, if so determined by the
Committee, be governed by the terms of an Employment Agreement applicable to
such Participant.


(d) Performance-Based Bonuses awarded under Paragraph (a) may be paid in cash,
other Awards or any combination thereof, and the form of payment may be
governed, as to any Participant, by an Employment Agreement applicable to such
Participant.


SECTION 7. Stock Options.


(a) Grant. Subject to the provisions of the Plan, the Committee shall have sole
and complete authority to determine the Officers to whom Options shall be
granted, the number of Shares to be covered by each Option, the exercise price
therefor and the conditions and limitations applicable to the exercise of the
Option, provided, however, that the Committee shall not amend an Option to
reduce the per Share exercise price (except as permitted by Section 4(c)) or
otherwise modify an Option or add any feature for the deferral of compensation
in any manner that would cause a violation of the requirements of Section 409A.
The Committee shall have the authority to grant Incentive Stock Options, or to
grant Non-Qualified Stock Options, or to grant both types of options. In the
case of Incentive Stock Options, the terms and conditions of such


6



--------------------------------------------------------------------------------




grants shall be subject to and comply with such rules as may be prescribed by
Section 422 of the Code, as from time to time amended, and any regulations
implementing such statute.


(b) Exercise Price. The Committee in its sole discretion shall establish the
exercise price at the time each Option is granted, which exercise price shall be
not less than the Fair Market Value of the Shares subject to the Option on the
date of grant of the Option.


(c) Exercise. Each Option shall be exercisable at such times and subject to such
terms and conditions as the Committee may, in its sole discretion, specify in
the applicable Award Agreement or thereafter, provided, however, that the
Committee shall not extend the exercise period of an Option beyond the earlier
of the latest date upon which the Option could have expired by its original
terms under any circumstances or the tenth anniversary of the date of grant of
such Option. The Committee may impose such conditions with respect to the
exercise of Options, including without limitation, any relating to the
application of federal or state securities laws, as it may deem necessary or
advisable.


(d) Payment. No Shares shall be delivered pursuant to any exercise of an Option
until payment in full of the exercise price therefor is received by the Company.
Such payment may be made in cash, or its equivalent, or, if and to the extent
permitted by the Committee, by exchanging Shares owned by the Participant (which
are not the subject of any pledge or other security interest), or by a
combination of the foregoing, provided that the combined value of all cash and
cash equivalents and the Fair Market Value of any such Shares so tendered to the
Company as of the date of such tender is at least equal to such exercise price
plus the related amount of any taxes required to be withheld by the Company in
connection with such exercise, to the extent such withholding taxes are then
ascertainable. If the amount of such taxes is not ascertainable at the time of
the notice of exercise, such amount shall be tendered by you to the Company as
soon as the same shall become ascertainable and shall be communicated to you by
the Company.


SECTION 8. Stock Appreciation Rights.


(a) Grant. Subject to the provisions of the Plan, the Committee shall have sole
and complete authority to determine the Officers to whom Stock Appreciation
Rights shall be granted, the number of Shares to be covered by each Stock
Appreciation Right Award, the grant price thereof and the conditions and
limitations applicable to the exercise thereof. Stock Appreciation Rights may be
granted in tandem with another Award, in addition to another Award, or
freestanding and unrelated to another Award. Stock Appreciation Rights granted
in tandem with or in addition to an Award may be granted either at the same time
as the Award or at a later time.


(b) Exercise and Payment. A Stock Appreciation Right shall entitle the
Participant to receive an amount equal to the excess of the Fair Market Value of
a Share on the date of exercise of the Stock Appreciation Right over the grant
price thereof, provided that the Committee may for administrative convenience
determine that, with respect to any Stock Appreciation Right which is not
related to an Incentive Stock Option and which can only be exercised for cash
during limited periods of time in order to satisfy the conditions of Rule 16b-3,
the exercise of


7



--------------------------------------------------------------------------------




such Stock Appreciation Right for cash during such limited period shall be
deemed to occur for all purposes hereunder on the day during such limited period
on which the Fair Market Value of the Shares is the highest. Any such
determination by the Committee may be changed by the Committee from time to time
and may govern the exercise of Stock Appreciation Rights granted prior to such
determination as well as Stock Appreciation Rights thereafter granted. The
Committee shall determine whether a Stock Appreciation Right shall be settled in
cash, Shares or a combination of cash and Shares.


(c) Other Terms and Conditions. Subject to the terms of the Plan and any
applicable Award Agreement, the Committee shall determine, at or after the grant
of a Stock Appreciation Right, the term, methods of exercise, methods and form
of settlement, and any other terms and conditions of any Stock Appreciation
Right. Any such determination by the Committee may be changed by the Committee
from time to time and may govern the exercise of Stock Appreciation Rights
granted or exercised prior to such determination as well as Stock Appreciation
Rights granted or exercised thereafter. The Committee may impose such conditions
or restrictions on the exercise of any Stock Appreciation Right as it shall deem
appropriate.


SECTION 9. Restricted Stock.


(a) Grant. Subject to the provisions of the Plan, the Committee shall have sole
and complete authority to determine the Officers to whom Shares of Restricted
Stock shall be granted, the number of Shares of Restricted Stock to be granted
to each Participant, the duration of the period during which, and the conditions
under which, the Restricted Stock may be forfeited to the Company, and the other
terms and conditions of such Awards. Notwithstanding any other provision of this
Plan to the contrary, the period during which such Awards may be forfeited to
the Company shall not terminate prior to the third anniversary of the date of
grant of such Award; provided, however, that the Committee may determine to have
such period terminate after the first anniversary of the date of grant of any
such Award if the Committee has established conditions for the earning of such
Award that relate to performance of the Company or one or more divisions or
units thereof. Subject to the preceding sentence, once established, such
performance vesting criteria may be changed, adjusted or amended during the term
of an Award.


(b) Transfer Restrictions. Shares of Restricted Stock may not be sold, assigned,
transferred, pledged or otherwise encumbered, except as provided in the Plan or
the applicable Award Agreements. Certificates issued in respect of Shares of
Restricted Stock shall be registered in the name of the Participant and
deposited by such Participant, together with a stock power endorsed in blank,
with the Company. Upon the lapse of the restrictions applicable to such Shares
of Restricted Stock, the Company shall deliver such certificates to the
Participant or the Participant’s legal representative.


(c) Dividends and Distributions. Dividends and other distributions paid on or in
respect of any Shares of Restricted Stock may be paid directly to the
Participant, or may be reinvested in additional Shares of Restricted Stock, as
determined by the Committee in its sole discretion.


SECTION 10. Change of Ownership. Notwithstanding anything to the contrary in
this


8



--------------------------------------------------------------------------------




Plan, unless otherwise specifically determined by the Committee at the time of
grant, all Options theretofore granted and not fully exercisable shall become
exercisable in full and the restrictions on any other outstanding Awards shall
lapse upon the occurrence of a Change of Ownership.


SECTION 11. Other Stock-Based Awards. The Committee shall have authority to
grant to any Officer an “Other Stock-Based Award”, which shall consist of any
right which is (i) not an Award described in Sections 6 through 9 above and (ii)
an Award of Shares or an Award denominated or payable in, valued in whole or in
part by reference to, or otherwise based on or related to, Shares (including,
without limitation, securities convertible into Shares), as deemed by the
Committee to be consistent with the purposes of the Plan; provided that any such
rights must comply, to the extent deemed desirable by the Committee, with Rule
16b-3 and applicable law. Subject to the terms of the Plan and any applicable
Award Agreement, the Committee shall determine the terms and conditions of any
such Other Stock-Based Award.


SECTION 12. Amendment and Termination.


(a) Amendments to the Plan. Subject to the authority of the Committee as set
forth in Section 3, and subject to the requirements of Section 409A and of
Section 13(p) hereof, if applicable, the Board may amend, alter, suspend,
discontinue, or terminate the Plan or any portion thereof at any time; provided
that no such amendment, alteration, suspension, discontinuation or termination
shall be made without shareholder approval if such approval is necessary to
comply with any tax or regulatory requirement, including for these purposes any
approval requirement which is a prerequisite for exemptive relief from Section
16(b) of the Exchange Act, for which or with which the Board deems it necessary
or desirable to qualify or comply. Notwithstanding anything to the contrary
herein, the Committee may amend the Plan in such manner as may be necessary so
as to have the Plan conform with local rules and regulations in any jurisdiction
outside the United States, subject to the requirements of Section 409A and of
Section 13(p) hereof, if applicable.


(b) Amendments to Awards. Subject to the requirements of Section 409A and of
Section 13(p) hereof, if applicable, the Committee may waive any conditions or
rights under, amend any terms of, or alter, suspend, discontinue, cancel or
terminate, any Award theretofore granted, prospectively or retroactively;
provided that any such waiver, amendment, alteration, suspension,
discontinuance, cancellation or termination that would adversely affect the
rights of any Participant or any holder or beneficiary of any Award theretofore
granted shall not to that extent be effective without the consent of the
affected Participant, holder or beneficiary; and provided further that no
outstanding Option may be amended to decrease the per Share exercise price or
extend the exercise period thereof, or otherwise modified in any manner, except
in accordance with Sections 4(c), 7(a), and 7(c) hereof.


(c) Adjustment of Awards Upon the Occurrence of Certain Unusual or Nonrecurring
Events. The Committee is hereby authorized to make adjustments in the terms and
conditions of, and the criteria included in, Awards in recognition of unusual or
nonrecurring events (including, without limitation, the events described in
Section 4(c) hereof) affecting the Company, any Affiliate, or the financial
statements of the Company or any Affiliate, or of changes in applicable laws,
regulations, or accounting principles, whenever the Committee determines that
such


9



--------------------------------------------------------------------------------




adjustments are appropriate in order to prevent dilution or enlargement of the
benefits or potential benefits intended to be made available under the Plan;
provided that no such adjustment shall be authorized to the extent that such
authority would be inconsistent with the Plan’s meeting the requirements of
Section 162(m) of the Code, as from time to time amended, or to the extent that
such authority or adjustment would cause a violation of the requirements of
Section 409A.


(d) Cancellation. Any provision of this Plan or any Award Agreement to the
contrary notwithstanding, the Committee may cause any Award granted hereunder to
be canceled in consideration of a cash payment or alternative Award made to the
holder of such canceled Award equal in value to the Fair Market Value of such
canceled Award; provided, however, that except as permitted by Sections 4(c) and
12(c) hereof, no Option may be granted in exchange for, or in connection with,
the cancellation or surrender of an Option having a higher per Share exercise
price, and no alternative Award may be made if such action would cause a
violation of Section 409A.


SECTION 13. General Provisions.


(a) Dividend Equivalents. In the sole and complete discretion of the Committee,
an Award, whether made as an Other Stock-Based Award under Section 10 or as an
Award granted pursuant to Sections 6 through 9 hereof, may provide the
Participant with dividends or dividend equivalents, payable in cash, Shares,
other securities or other property on a current or deferred basis.


(b) Nontransferability. No Award shall be assigned, alienated, pledged,
attached, sold or otherwise transferred or encumbered by a Participant, except
by will or the laws of descent and distribution; provided, however, that an
Award may be transferable, to the extent set forth in the applicable Award
Agreement, (i) if such Award Agreement provisions do not disqualify such Award
for exemption under Rule 16b-3, or (ii) if such Award is not intended to qualify
for exemption under such rule.


(c) No Rights to Awards. Except as may be provided in an Employment Agreement,
no Officer, Participant or other Person shall have any claim to be granted any
Award, and there is no obligation for uniformity of treatment of Employees,
Participants, or holders or beneficiaries of Awards. The terms and conditions of
Awards need not be the same with respect to each recipient.


(d) Share Certificates. All certificates for Shares or other securities of the
Company or any Affiliate delivered under the Plan pursuant to any Award or the
exercise thereof shall be subject to such stop transfer orders and other
restrictions as the Committee may deem advisable under the Plan or the rules,
regulations, and other requirements of the Securities and Exchange Commission,
any stock exchange upon which such Shares or other securities are then listed,
and any applicable Federal or state laws, and the Committee may cause a legend
or legends to be put on any such certificates to make appropriate reference to
such restrictions.


(e) Withholding. A Participant may be required to pay to the Company or any
Affiliate,


10



--------------------------------------------------------------------------------




and the Company or any Affiliate shall have the right and is hereby authorized
to withhold from any Award, from any payment due or transfer made under any
Award or under the Plan or from any compensation or other amount owing to a
Participant the amount (in cash, Shares, other securities, other Awards or other
property) of any applicable withholding taxes in respect of an Award, its
exercise, or any payment or transfer under an Award or under the Plan and to
take such other action as may be necessary in the opinion of the Company to
satisfy all obligations for the payment of such taxes. Notwithstanding any other
provision of the Plan, the number of Shares which may be withheld pursuant to
this Section 13(e) shall be limited to the number of Shares which have a Fair
Market Value on the date of withholding or repurchase equal to the aggregate
amount of the liability for such withholding taxes based on the minimum
applicable statutory withholding rates (or such other rate that will not create
an adverse accounting cost or consequence).
 
(f) Award Agreements. Each Award hereunder shall be evidenced by an Award
Agreement which shall be delivered to the Participant and shall specify the
terms and conditions of the Award and any rules applicable thereto, including
but not limited to the effect on such Award of the death, retirement or other
termination of employment of a Participant.


(g) No Limit on Other Compensation Arrangements. Nothing contained in the Plan
shall prevent the Company or any Affiliate from adopting or continuing in effect
other compensation arrangements, which may, but need not, provide for the grant
of bonuses, options, restricted stock, Shares and other types of Awards provided
for hereunder (subject to shareholder approval if such approval is required),
and such arrangements may be either generally applicable or applicable only in
specific cases.


(h) No Right to Employment. The grant of an Award shall not be construed as
giving a Participant the right to be retained in the employ of the Company or
any Affiliate. Further, the Company or an Affiliate may at any time dismiss a
Participant from employment, free from any liability or any claim under the
Plan, unless otherwise expressly provided in the Plan or in any Award Agreement.


(i) No Rights as Stockholder. Subject to the provisions of the applicable Award,
no Participant or holder or beneficiary of any Award shall have any rights as a
stockholder with respect to any Shares to be distributed under the Plan until he
or she has become the holder of such Shares. Notwithstanding the foregoing, in
connection with each grant of Restricted Stock hereunder, the applicable Award
shall specify if and to what extent the Participant shall not be entitled to the
rights of a stockholder in respect of such Restricted Stock.


(j) Governing Law. The validity, construction, and effect of the Plan and any
rules and regulations relating to the Plan and any Award Agreement shall be
determined in accordance with the laws of the State of California, except to the
extent that the General Corporation Law of the State of Delaware shall be
applicable to the Company.


(k) Severability. If any provision of the Plan or any Award is or becomes or is
deemed to be invalid, illegal, or unenforceable in any jurisdiction or as to any
Person or Award, or would disqualify the Plan or any Award under any law deemed
applicable by the Committee, such


11



--------------------------------------------------------------------------------




provision shall be construed or deemed amended to conform the applicable laws,
or if it cannot be construed or deemed amended without, in the determination of
the Committee, materially altering the intent of the Plan or the Award, such
provision shall be stricken as to such jurisdiction, Person or Award and the
remainder of the Plan and any such Award shall remain in full force and effect.


(l) Other Laws. The Committee may refuse to issue or transfer any Shares or
other consideration under an Award if, acting in its sole discretion, it
determines that the issuance or transfer of such Shares or such other
consideration might violate any applicable law or regulation or entitle the
Company to recover the same under Section 16(b) of the Exchange Act, and any
payment tendered to the Company by a Participant, other holder or beneficiary in
connection with the exercise of such Award shall be promptly refunded to the
relevant Participant, holder or beneficiary. Without limiting the generality of
the foregoing, no Award granted hereunder shall be construed as an offer to sell
securities of the Company, and no such offer shall be outstanding, unless and
until the Committee in its sole discretion has determined that any such offer,
if made, would be in compliance with all applicable requirements of the U.S.
federal securities laws and any other laws to which such offer, if made, would
be subject.


(m) No Trust or Fund Created. Neither the Plan nor any Award shall create or be
construed to create a trust or separate fund of any kind or a fiduciary
relationship between the Company or any Affiliate and a Participant or any other
Person. To the extent that any Person acquires a right to receive payments from
the Company or any Affiliate pursuant to an Award, such right shall be no
greater than the right of any unsecured general creditor of the Company or any
Affiliate.


(n) No Fractional Shares. No fractional Shares shall be issued or delivered
pursuant to the Plan or any Award, and cash shall be paid in lieu of any
fractional Shares, and such fractional Shares shall be eliminated by rounding
down.


(o) Headings. Headings are given to the Sections and subsections of the Plan
solely as a convenience to facilitate reference. Such headings shall not be
deemed in any way material or relevant to the construction or interpretation of
the Plan or any provision thereof.


(p) Section 409A.     


(1) To the extent that the Committee determines that any Award granted under the
Plan is subject to Section 409A, the Award Agreement evidencing such Award shall
comply with the requirements of Section 409A. To the extent applicable, the Plan
and Award Agreements shall be interpreted in accordance with Section 409A,
including without limitation any Treasury Regulations or other Department of
Treasury guidance that may be issued or amended after the Effective Date or the
Amendment Date. Notwithstanding any provision of the Plan to the contrary, in
the event that following the Effective Date the Committee determines that any
Award may be subject to Section 409A, including such Department of Treasury
guidance as may be issued after the Effective Date or the Amendment Date, the
Committee may adopt such amendments to the Plan and the applicable Award
Agreement or adopt other policies and procedures (including amendments, policies
and procedures with retroactive effect), or take any


12



--------------------------------------------------------------------------------




other actions, that the Committee determines are necessary or appropriate to
(A) exempt the Award from Section 409A and/or preserve the intended tax
treatment of the benefits provided with respect to the Award, or (B) comply with
the requirements of Section 409A.


(2) A Participant shall be solely responsible and liable for the satisfaction of
all taxes, interest, and penalties that may be imposed on such Participant or
for such Participant’s account in connection with an Award (including any taxes,
interest, and penalties under Section 409A), and neither the Company nor its
affiliates shall have any obligation to indemnify or otherwise hold such
Participant harmless from any or all of such taxes, interest, or penalties.


SECTION 14. Term of the Plan.


(a) Effective Date. The Plan became effective as of December 1, 1994 (the
“Effective Date”) and was subsequently approved by the shareholders of the
Company within one year thereafter. This amendment and restatement shall be
effective as of the Amendment Date as defined herein.


(b) Expiration Date. The plan expired on November 30, 2004. No Award shall be
granted under the Plan after November 30, 2004. Unless otherwise expressly
provided in the Plan or in an applicable Award Agreement, any Award granted
hereunder may, and the authority of the Board or the Committee to amend, alter,
adjust, suspend, discontinue, or terminate any such Award or to waive any
conditions or rights under any such Award shall, continue after the authority
for grant of new Awards hereunder has been exhausted.






13

